         Case 4:20-cv-00079-BMM Document 39 Filed 10/15/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

  STEVE BULLOCK, in his official
  capacity as Governor of Montana;

                                  Plaintiff,
  vs.                                           Case No. 4:20-cv-00079

  UNITED STATES POSTAL                             ORDER
  SERVICE; and LOUIS DEJOY, in his
  official capacity as Postmaster General

                              Defendants.


        Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the

October 15, 2020 hearing is VACATED; IT IS FURTHER ORDERED that all

deadlines in this action are STAYED pending further Order of the Court or the

dismissal of this action.

        DATED this 15th day of October, 2020.




                                            1
